DETAILED NON-FINAL OFFICE ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Comments
This office action is in response to the amendment of December 22, 2020, which amendment has been ENTERED.

The objection to the drawings in the office action of October 1, 2020 has been overcome by the replacement drawing sheets of December 22, 2020 and by Applicant’s remarks.

The rejection of claims 1-20 under 35 USC 112(b) in the office action of October 1, 2020 has been overcome by the claim amendments and by Applicant’s remarks.

In that new rejections have been entered below under 35 USC 112(b), this office action could not be made final.

Response to Applicant’s Remarks with the Amendment
It is noted that Applicant has argued with reference to the rejection of claims 1-10 under 35 USC 101 on pages 10-14 of the amendment, firstly, that MPEP 2106.05(a) states that examiners must look to whether the claim purports to improve the functioning of a computer or any other technology or technical field.  Applicant goes on to argue 
In response to Applicant’s first point, the citations to the MPEP are noted, but there is nothing in claims 1-10 that points to a computer or a particular technical field.  Independent claim 1 does not state what the “angle of departure” or the “angle of arrival” pertain to.  Applicant’s first point is not found to be persuasive.
Secondly, Applicant has argued with respect to the rejection of claims 1-10 under 35 USC 101 that a claim is not directed to a judicial exception if “the claim as a whole integrates the exception into a practical application, citing MPEP 2106.05(a) II.  The second point is offered at pages 14-15 of the amendment.
In response to Applicant’s second point, it is noted that claims 1-10 fail to include any claim that as a whole “integrates the exception into a practical application.  Thus, Applicant’s second point is not found to be persuasive.

Claim Interpretation

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
In independent claim 11 at lines 6-9 and in independent claim 18 at lines 5-8, the uses of the term, “processing unit” are found not to invoke 35 USC 112(f) in that the term, “processing unit” has “specific structural meaning.”  For example, please see page 6 of the specification at lines 16-20, which provide antecedent for the uses of the term in the claim, identifying the hardware mean by the uses of the term.
In independent claim 11 at lines 6-9 and in independent claim 18 at lines 5-8, the uses of the term, “memory device” are found not to invoke 35 USC 112(f) in that the 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Throughout independent claim 1, the claim is indefinite and unclear in that the claim language does not state to what the “angle of arrival” and the “angle of departure” pertain.  If these angles pertain to radio frequency signals, then the claim must be amended to claim this clearly and definitely.
In dependent claim 6 as newly-amended, it is unclear how the “incoming signals” relate to the method of claim 1.  For example, do the “angle of departure” and the “angle of arrival” in claim 1 pertain to the “incoming signals” in claim 6 as newly-amended?  Substantially the same remarks apply to dependent claim 7 as newly-amended.
On lines 7-8 of independent claim 11, the text, “memory device … comprising instructions …” is indefinite and unclear in context in that the specification clearly and definitely identifies “memory device” in terms of specific types of hardware.  For 
Similarly, on lines 6-7 of independent claim 18, the text, “memory device … comprising instructions …” is indefinite and unclear in context in that the specification clearly and definitely identifies “memory device” in terms of specific types of hardware.  For example, please see page 6 of the specification at lines 23-26.  It is suggested that the phrase should be written, “memory device … further comprising instructions …”.  It is presumed for purposes of examination that the word, “further” was omitted as a typographical error, since the hardware, “memory device” is clearly and definitely claimed in claim 11 at line 7.
Each of dependent claims 2-10 is unclear, at least, in that it depends ultimately from unclear, independent claim 1.
Each of dependent claims 12-17 is unclear, at least, in that it depends ultimately from unclear, independent claim 11.
Each of dependent claims 19-20 is unclear, at least, in that it depends from unclear, independent claim 18.

Rejections under 35 USC 101 as Maintained
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to the abstract idea of mathematical concepts without significantly more. The claims only recite the judicial exception of mathematical calculations. This judicial exception is not integrated into a practical application because no use is made of the mathematical calculations or their results. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because no additional elements are recited.
The text of independent claim 1 is as follows:
“1. A method of improving the accuracy of an angle of arrival or an angle of departure algorithm, comprising:  5executing the angle of arrival or angle of departure algorithm a plurality of times so as to create a plurality of pseudo-spectrums, wherein the pseudo-spectrums comprise one or two dimensional arrays; performing a mathematical operation on the plurality of 10pseudo-spectrums to produce a result matrix; and determining the angle of arrival or angle of departure based on the result matrix.”
Looking, first, to independent claim 1, the first step of the analysis (step 1) is the inquiry of whether the claim is directed to a process (or method), a machine, a manufacture, or a composition of matter.  The preamble of claim 1 presents the claim as being directed to a “method.”  Further, the body of claim 1 recites three acts that make up the “method,” which are in the form of steps.  So, the answer to the inquiry of step 1 of the analysis as applied to independent claim 1 must be YES.
Next, the inquiry of step 2A of the analysis must be applied to claim 1 by asking if the claim is directed to a law of nature, a natural phenomenon, or an abstract idea.  

Then, taking the elements of independent claim 1 as an ordered combination, claim 1 is a series of three mathematical method steps that feed one into the next to arrive at a final mathematical results of an “angle of arrival” or an “angle of departure.”  In MPEP 2106.04(a), there is a presenting of the “enumerated groupings of abstract ideas,” which includes “mathematical concepts” generally, which includes “mathematical calculations.”  Since independent claim 1 is directed entirely to “mathematical 
Next, the inquiry of step 2B of the analysis must be applied to claim 1 by asking if the claim recites additional elements that amount to significantly more than the judicial exception.  Since independent claim 1 does not recite anything beyond the judicial exception, the answer must be NO.
Since the answer to the inquiry of step 2B of the analysis as applied to independent claim 1 was NO, claim 1 must be rejected under 35 USC 101 for the reasons set forth above.
As for each of dependent claims 2-6 and 10, in that each of these claims merely elaborates on the details of the judicial exception in independent claim 1, each of these dependent claims fails to add anything “significantly more” than the judicial exception to the claimed subject matter of claim 1.  Thus, each of dependent claims 2-6 and 10 must be rejected under 35 USC 101 for substantially the same reasons as claim 1 above.
With respect to the further limitations of dependent claim 7, the recited “transmitter …” is something more than the judicial exception, but, the recited claim 7 “transmitter …” has no relationship to the claimed subject matter in either non-statutory, dependent claim 6, or in non-statutory, independent claim 1, so the further limitations of dependent claim 7 cannot be said to be something “significantly more” than the judicial exception.


Allowable Claims
As a result of amendment to claim 11 and of Applicant’s remarks with the amendment, claims 11-20 are allowable over the prior art of record for the reasons set forth on pages 8-10 of the office action of October 1, 2020.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERNARR E GREGORY whose telephone number is (571)272-6972. The examiner can normally be reached on Mondays through Thursdays from 7:30 am to 5:30 pm eastern time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire, can be reached at telephone number 571-270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/BERNARR E GREGORY/Primary Examiner, Art Unit 3648